NO'I‘E: This order is n0nprecedentia1.
United States Court of AppeaIs
for the Federal Circuit
JOSEPH KEEFE AND MARGUERITE KEEFE, ET
AL.,
Plaintiffs-AppelZan,ts,
V.
UNITED STATES,
Defen,dants-Appellees.
2008-5116, -5118, -5119, -512O, -5121, -5122, -5123, -5124,
-5125, -5126, -5127, -5128, -513O, -5131, -5132, -5133,
-5134, -5135, -5136, -5137, -5138, -514O, -5141, -5142,
-5143, -5144, -5145, -5146, -5147, -5148, -5149, -5150,
-5151, -5152, -5154, -5155, -5156, -5157, -5158, -5159,
-516O, -5161, -5162, -5163, ~5164, -5165, -5166, -5167,
-5168, -5169, -5170, -517l, and -5172
Appea1s from the United States C0urt of Federa1
C1aims in various cases, Judge lawrence J. B10ck.
ON MOTION
Bef01'e LOURIE, MAYER, and DYK, C'ircu,it Judges.
DYK, Circuit Judge.
' 0RDER

KEEFE V. US 2
The United States moves to summarily affirm the
judgments of the United States Court of Federal C1aims
in the above-captioned appeals.* The appellants oppose.
The United States replies. The appellants move to con-
tinue to stay these cases pending the disposition by the
United States Supreme Court of petitions for writ of
certiorari related to this court’s combined decision in Prati
v. United States, 2008-5l17, 603 F.3d 1301 (Fed. Cir.
2010) and Deegan r). Unitecl States, 2008~5129, 603 F.3d
1301. In the alternative, the appellants move to stay
these cases pending disposition of two additional repre-
sentative cases to resolve what appellants assert are
remaining unresolved issues. `
On June 22, 2009, this court stayed proceedings in the
above-captioned cases pending disposition of two repre-
sentative cases, Prati v. United Stcctes, 2008-5117 and
Deegom, u. Un,ited States, 2008-5129. In these two cases,
the taxpayers claimed that they were due refunds on two
grounds: first, they argued that the Internal Revenue
Service assessed tax and interest after the statute of
limitations expired Second, the taxpayers argued they
were due refunds of penalty interest paid because their
underpayments were not attributable to “tax motivated
transactions." This court affirmed the Court of Federal
Claims’ determination that the taxpayers claims for
refunds were attributable to partnership items and thus
not within that court’s jurisdiction.
Summary affirmance of a case is appropriate “when
the position of one party is so clearly correct as a matter
of law that no substantial question regarding the outcome
of the appeal exists." Joshua v. United States, 17 F.3d
378, 380 (Fed. Ci_r. 1994). ln the above-captioned cases,
the appellants’ claims are the same as the claims asserted
" For purposes of this order, we use a combined cap-
tion. The cases are not consolidated.

3 KEEFE V. US
in either Prati or Deegcm. Based on our decision in Prati,
it is clear that summary affirmance is warranted in all
the above-captioned appeals. We see no basis for staying
these cases pending disposition of petitions for writ of
certiorari in Prati and Deegan..
Accordingly,
I'r ls ORDERED THAT:
(1) The appellants’ motions to continue the stay are
denied.
(2) The United States’ motions to summarily affirm
are granted = _
(3) Each side shall bear its own costs.
FOR THE COUR'I'
DEC 09 2010 131 nn Horbaiy
Date J an Horbaly
Clerk
ccc Sallie W. Gladney, Esq.
Deborah K. Snyder, Esq.
520 men
U.S. COURT OF APPEA FOR
THE FEDERAl. ClRC}l:lSlT
lJEC 0 9 2010
lAN |iJRBALY
CLERK